Per Curiam.
Defendant Yirlie E. McIntyre pleaded guilty to the crime of murder in the second degree contrary to MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). On appeal, defendant contends that she did not understandingly enter a guilty plea because, inter alia, she was not informed of the elements of first-degree murder. The appellee has filed a motion to affirm the conviction, GCR1963,817.5(3).
*332A review of the plea transcript reveals that the trial judge fully complied with the requirements of GrCR 1963, 785.3 and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). People v. Carl (1968), 11 Mich App 226. The question presented here on appeal is unsubstantial and requires no argument or formal submission.
The motion to affirm the defendant’s conviction is granted.